IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-08-00345-CV

                            IN RE HAROLD BARTON


                                Original Proceeding


                           MEMORANDUM OPINION

       Harold Barton filed a petition for writ of mandamus and requested this Court to

order the trial court to enter an order admitting the writing of Peggy Barton, dated

January 19, 2007, to probate as the last will and testament of Peggy Barton.

       We note that Harold failed to serve the trial court with the petition. See TEX. R.

APP. P. 9.5, 52.2. However, we suspend the application of these service rules and do not

require proof of service on the trial court so that we may expedite the disposition of this

proceeding. See TEX. R. APP. P. 2.

       Upon an application by Harold to probate the writing as the will of Peggy, the

trial court found the writing was not a will. Because the trial court’s ruling disposed of

the controverted issue involved between the parties, we determine that the ruling is a
final appealable order. TEX. PROB. CODE ANN. § 5(g) (Vernon Supp. 2008); Majeski v.

Estate of Majeski, 163 S.W.3d 102, 106 (Tex. App.—Austin 2005, no pet.) (“[W]e must

consider whether the order is part of a proceeding that left unresolved issues or

whether the order "concluded a discrete phase" of the proceedings.”). See Cherry v. Reed,

512 S.W.2d 705, 707 (Tex. Civ. App.—Houston [1st Dist.] 1974, writ ref’d n.r.e.) (“The

trial court's summary judgment denying probate of the writing offered by appellants

effectively disposed of the basic controverted issue between the parties.”); see also

Fischer v. Williams, 160 Tex. 342, 347 (Tex. 1960) (“If the motion to dismiss the contest on

the ground that contestants had failed to show an interest in the estate had been

sustained, the order would have finally disposed of the controverted question involved,

and would have been appealable.”)

        Accordingly, we deny the petition.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Petition denied
Opinion delivered and filed October 17, 2008
[OT06]




In re Barton                                                                          Page 2